940 F.2d 659w
6 Indiv.Empl.Rts.Cas.  1184
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. DAMRON, Randall Burke, Leonard Fleming, Ricky D.Mullins, Plaintiffs-Appellants,v.ROB FORK MINING CORPORATION, Rob Fork ProcessingCorporation, Jackal Mining Company, Mine 29 Mining andProcessing, Inc., Sidewinder Mining Company, Bethlehem SteelCorporation, Bethenergy Mines, Inc., Defendants-Appellees.
No. 90-6367.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION